Title: To James Madison from George Thompson, 1 June 1790
From: Thompson, George
To: Madison, James


Sir,
Fluvanna County 1st. June 1790
This will be handed to you by the Post, and will inform you that, I have lately return’d from Kentuckey: I travell’d very much, the Spring past, not only in the Western Frontiers of Virginia, but also that of Pensylvania, and No. Carolina. And now take the liberty to give you a small detail of the murders and outrages lately committed by the Indian Savages in those parts. I was on Board, and own’d, one of three Boats that were going down the River Ohio on the 21st of March last, when we were attack’d by sixty one Indians: The Indians had a Boat 40 feet long 3 Oars to a side; also a small Boat that acted as a tender. The large Boat they had taken the day before from Mr. John May who they murder’d, as also a young Woman, and made the rest of Mr. May’s Company Prisoners. The small Boat they had taken a few days before from 6 Men, every one of whom they murder’d. The Indians gave us Battle, which lasted three hours; two Boats they took: being abandoned by those on Board; who for an asylum came on board my Boat, where we were all saved (though with much difficulty and fatigue) from the Hands of the Barbarians: I was obliged to throw my Horses overboard: The Property which they took was worth at least two thousand five hundr[e]d pounds. The next day after We got to Limestone, I had the Country near that place alarm’d, and 140 men imbody’d themselves and march’d off in order to drive the Savages from the River, but receiving information by a Personn who had just made his escape from them, that a reinforcement of two hundred Indians was expected every hour to join those on the River, they thought it imprudent & unsafe with their inferior number to attack them, and therefore desisted from their purpose: But two or three of our men, by Stealth, deprived them of all their Boats. Within four or five days after this five Boats were coming down the River; the Indians fired on them; one Boat was driven aShore by the Wind, which fell into the Hands of the Savages, but the People who were in the sd. Boat had escaped and got into another Boat. One of those Boats belonged to Mr. Rowland Maddison, and himself On board: he saved his Boat, but had a man kill’d, who had hold of the same Oar with himself: Mr. Maddison gave me the Account himself: He Sais the man scarcely moved after receiving the Wound but expired immediately: He was then obliged to use the Oar himself and for one hour sat on the dead mans Body. At a place call’d Kennadays Bottom, some Miles above Limestone, lived about fifteen Persons who were attack’d by the Indians, and were all kill’d or taken. This happen’d about the 1st. of March last. In April they kill’d a certain Capt. McBride, and one other Man on Elk-horn. They also kill’d two men near the falls of the Ohio on this side the River; also one man at Clarksburg: They took a Boat in Salt River and kill’d, or took all the Persons therein. Three small Children, were scalped and let go, who came in safe, save that they lost their Scalps: This happened Early in the Spring.
I declare to you that almost every day while in that Country I coud hear of some body being massacred or taken by those inhuman Savages, and the number of Horses stolen by them is incredible to relate. Pray Sir what does Congress mean to do with those Creatures? Must we suffer our Inhabitants to be murdered daily or taken Prisoners when about their necessary business, and perhaps massacred or tortured in the most excruciating manner, and tamely submit to it? Is the united States unable to do themselves Justice; or are they afraid? Does not Congress consider the lives of their People of more value than money. Suffer me to say I ever have, and still do put perfect confidence in you, Sir, and I hope You’ll excuse me when I speak plain, and say America ought not to exist as a nation unless she chastises, when in her Power, her hostile enemies and avenges the Blood of our Countrymen.
I do believe that every nation of Indians on our Borders (I mean those on the Western Waters) are either directly, or indirectly Concerned in killing and Plundering the Inhabitants of the United States. I wou’d not be understood that I mean to dictate, when I say I believe that, in one year ten thousand men might kill, or drive out of, the United States a very open Enemy. But I am afraid that I shall exceed the limits of a common Letter; tire your Patience; and shew too much warmth on this occasion: But let it suffice by way of apology that I have so repeatedly been an Eye Witness of the Sufferings of the People in the Western Country arising from the Savages, as well as having experienc’d a Share of it myself, that when I think of an Indian, my Blood runs warm in my Veins, and I feel irreconcileable to those blood thirsty miscreants. And was the Power in my hands they shou’d utterly be extirpated from off the face of the Earth. You will, you must excuse me for the freedom taken, when I tell you that at all Times I am ready to serve you, and am with unfeign’d Esteem, Sir, Your mo: obt. Hble Servt.
George Thompson
P. S. As I came in from Kentuckey thro’ the Wilderness in Company of about forty odd Men, We had one man kill’d or taken by the Indians.

G. T.
